Citation Nr: 1043628	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder 
claimed as secondary to a service-connected lumbar disc 
disability.

2.  Entitlement to service connection for fibromyalgia claimed as 
secondary to a service-connected lumbar disc disability.

3.  Entitlement to service connection for chronic fatigue 
syndrome claimed as secondary to a service-connected lumbar disc 
disability.

4.  Entitlement to service connection for a generalized anxiety 
disorder claimed as secondary to a service-connected lumbar disc 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1989.

The issues of the left knee, fibromyalgia, and chronic fatigue 
syndrome come before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The generalized anxiety disorder claim arises from a 
May 2007 rating decision of the St. Louis RO.
 
With respect to his service connection claim for a depressive 
disorder, in December 2009, the Remand and Rating Development 
Team in Huntington, West Virginia, granted service connection for 
a major depressive disorder with an evaluation of non-
compensable, effective December 8, 2006.  Because he has not 
appealed the rating or effective date assigned to this 
disability, no claim regarding this disorder is in appellate 
status at this time.  

The Board further notes that the Veteran additionally brought a 
claim for a right knee disorder when he filed his November 2004 
claim for a left knee disorder.  He initiated an appeal on the 
right knee claim in his November 2005 Notice of Disagreement.  
The Veteran failed to perfect the issue in his June 2006 
Substantive Appeal; the issue is not before the Board.

Further, the Board notes that the Veteran requested a personal 
hearing before a Member of the Board at the RO in his June 2006 
and March 2008 substantive appeals.  The Veteran withdrew the 
request in a May 2008 submission.  He requested instead a hearing 
before a Decision Review Officer.  He later withdrew that request 
in February 2009.  The Board therefore finds that it may proceed 
with a decision at this time.  38 U.S.C.A. § 20.704(e).

This case was previously before the Board in September 2009, when 
the claims were remanded for further development.  The RO issued 
a supplemental statement of the case (SSOC) in December 2009 and 
the appeal is once again before the Board.

The issues of entitlement to service connection for chronic 
fatigue syndrome, fibromyalgia, and a left knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  A December 2009 rating decision granted service connection 
for a psychiatric disability, classified as major depressive 
disorder.

2.  The psychiatric manifestations of an anxiety disorder, to the 
extent it separately exists, are not clearly distinguishable from 
his service-connected major depressive disorder.


CONCLUSION OF LAW

The Veteran's claim for service connection for an anxiety 
disorder encompasses the same symptomatology of and cannot be 
separated from his service-connected major depressive disorder.  
His claim for service connection for an anxiety disorder is 
therefore moot, as service connection for a psychiatric 
disability has already been established.  The appeal is therefore 
dismissed.  38 U.S.C.A. §§ 7105(d) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  However, as the Veteran's claim is being 
dismissed for reasons that are explained in greater detail below, 
further discussion of the impact of the VCAA is not necessary.

B.	Legal Criteria, Factual Background, and Analysis

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Additionally, when it is not possible to separate the 
effects of service-connected and non-service- connected 
disabilities, such effects should be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Finally, it is important to recognize that the Veteran 
may not be entitled to be doubly compensated for the same 
disability.  The evaluation of the same disability under various 
diagnoses is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  38 C.F.R. § 4.14; 
Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

At the outset, the Board finds that the Veteran's claim of 
entitlement to service connection for an anxiety disorder is moot 
because the Veteran has already been service-connected for a 
psychiatric disorder that encompasses the manifestations of his 
current anxiety disorder, to the extent that one exists.  Absent 
evidence of a mental disability with distinct symptomatology from 
his service-connected major depressive disorder, consideration of 
service connection for a psychiatric disorder, claimed as an 
anxiety disorder, is not warranted.  Such an action would amount 
to impermissible pyramiding.  38 C.F.R. § 4.14.  VA is prohibited 
from awarding disability benefits for two separate diagnoses that 
produce the same manifestations of a disability.

Further, a worsening of the Veteran's mental condition is 
accounted for in the rating schedule for mental disabilities.  
Therefore, because the Veteran's claim for service connection for 
a psychiatric disorder, claimed as an anxiety disorder, has been 
determined to be already accounted for in the December 2009 award 
of service connection for major depressive disorder, it must 
necessarily be dismissed.  

Based upon a review of the record, and absent evidence to the 
contrary, the Board finds that the Veteran's service-connected 
major depressive disorder and his anxiety disorder, to the extent 
one exists, are manifested by overlapping symptomatology, with no 
clear distinction between the two diagnoses.  Therefore, service 
connection for an anxiety disorder in this case is moot, as a 
separate award of service connection would amount to 
impermissible pyramiding, and is considered within the 
psychiatric disorder for which the Veteran has already 
established service connection.  38 C.F.R. § 4.14, 4.130 DCs 
9201-9440.  Therefore, the Board finds that the Veteran's claim 
of entitlement to service connection for a psychiatric disorder, 
claimed as an anxiety disorder, is dismissed as moot because 
service connection has already been established for a psychiatric 
disorder, classified as major depressive disorder, and the 
Veteran is rated upon the psychiatric symptomatology shown, which 
cannot be distinguished between the major depressive disorder and 
anxiety disorder.  38 U.S.C.A. § 7105.


ORDER

As service connection for an acquired psychiatric disorder is 
already in effect, the appeal on the issue of entitlement to 
service connection for an acquired psychiatric disorder, claimed 
as an anxiety disorder, is dismissed




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

As indicated above, the Board remanded the Veteran's appeal in 
September 2009, in part, for the RO to provide the Veteran with 
VA examinations to determine whether there was an etiological 
relationship between his claimed disorders of (left knee 
disorder, fibromyalgia, and chronic fatigue syndrome) and his 
service-connected back disability, either by causation or 
aggravation.  

He was provided VA examinations in November 2009.  However, the 
VA examiner evaluating the Veteran's left knee, fibromyalgia, and 
chronic fatigue syndrome concluded that the Veteran did not 
actually present symptomatology at that time to substantiate a 
diagnosis of a left knee disorder, fibromyalgia, or chronic 
fatigue syndrome.  The examiner then provided negative etiology 
opinions, which appear to be based, in part, on his determination 
that the Veteran did not have a diagnosis of these conditions.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United 
States Court of Appeals for Veterans Claims (Court) held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as 
the Veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current disability 
was satisfied.  

In this case, the Board notes that several diagnoses have 
appeared in the medical records during the course of the 
Veteran's appeal.  For example, a July 2005 VA treatment note 
indicated a diagnosis of left patellofemoral syndrome, and 
fibromyalgia and chronic fatigue syndrome were listed as 
diagnoses in the report from a March 2005 VA examination.
Given the examiner's conclusion in November 2009 that the Veteran 
did not in fact have chronic fatigue syndrome, fibromyalgia, or a 
left knee disability, it nevertheless remains unclear whether the 
Veteran did actually have any of these disabilities during the 
course of his appeal.  As such, an opinion must be obtained to 
determine whether the Veteran either at the time his claims were 
received (November 2004 for fibromyalgia and left knee, and 
December 2005 for chronic fatigue syndrome), or at any time 
during the course of his appeal, demonstrated symptoms that would 
mandate the conclusion that he had fibromyalgia, chronic fatigue 
syndrome, or a left knee disability.  

If the examiner determines that fibromyalgia, chronic fatigue 
syndrome, or a left knee disability were actually present during 
the course of the Veteran's appeal, the examiner should provide 
an opinion as to whether such a disability, or disabilities, was 
as likely as not etiologically related to the Veteran's service 
connected back disability, either by causation or aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the 
examiner who conducted his VA examinations 
in November 2009, or to a qualified medical 
professional if that examiner is 
unavailable.  If the examiner determines an 
examination is necessary, one should be 
scheduled.  A complete rationale should be 
provided for any opinion expressed.
 
The examiner should review the Veteran's 
claims file and determine whether the 
Veteran at the time his claims were 
received (in November 2004 and December 
2005) or at any time since then has met 
the criteria for a diagnosis of chronic 
fatigue syndrome, fibromyalgia, or a left 
knee disability.  

In doing so, the examiner should address 
the fact that a July 2005 VA treatment 
note contained a diagnosis of left 
patellofemoral syndrome, and that 
diagnoses of fibromyalgia and chronic 
fatigue syndrome were recorded in the 
report from a March 2005 VA examination.  

If the examiner concludes that the Veteran 
did in fact have fibromyalgia, chronic 
fatigue syndrome, or a left knee 
disability during the course of his 
appeal, the examiner should provide an 
opinion as to whether such previously or 
currently diagnosed left knee disability, 
fibromyalgia, or chronic fatigue syndrome 
was either caused, or aggravated by, the 
Veteran's service-connected lumbar disc 
disability, or whether it is otherwise at 
least as likely as not (i.e. 50 percent 
probability) that such a condition(s) was 
related to any incident of active service.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


